Citation Nr: 1107258	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to higher initial ratings for limitation of 
extension of the left knee, rated 10 percent disabling since 
April 5, 2007.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a left shoulder disability due 
to compensated work therapy (CWT).

3.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to October 1973.

These matters initially came before the Board of Veterans' 
Appeals (Board) from September 2001 and July 2006 rating 
decisions and a December 2003 Decision Review Officer (DRO) 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  In the September 2001 
decision, the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a left shoulder disability.

In the December 2003 DRO decision, the DRO granted service 
connection for a left knee strain and assigned an initial 
noncompensable disability rating, effective March 26, 2001.

In the July 2006 decision, the RO denied entitlement to a TDIU.

In an October 2005 decision, the DRO assigned a higher initial 10 
percent disability rating for a left knee strain, on the basis of 
X-ray evidence of left knee arthritis with noncompensable 
limitation of motion, effective March 26, 2001.

In a March 2008 decision, the DRO assigned an initial 20 percent 
disability rating for a left knee strain, effective April 5, 
2007.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In August 2009, the Board denied the Veteran's claim for initial 
ratings higher than 10 percent prior to April 5, 2007 and 20 
percent since that date for a left knee strain, granted a 
separate initial 10 percent rating for a left knee strain on the 
basis of limitation of extension, effective April 5, 2007, and 
remanded the 1151 and TDIU claims for further development.  

The Veteran appealed the Board's decision concerning left knee 
strain to the United States Court of Appeals for Veterans Claims 
(Court).

In March 2010, the Court vacated the Board's decision with regard 
to the initial evaluation for limitation of left knee extension 
and remanded the case for readjudication in compliance with 
directives specified in a February 2010 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

The issues of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disability and entitlement 
to a TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 5, 2007, the Veteran did not have limitation 
of extension.

2.  From April 5, 2007 to November 1, 2009 the Veteran's left 
knee strain was manifested by limitation of extension to 10 
degrees with pain beginning at 14 degrees.

3.  Since November 2, 2009, the Veteran's left knee strain has 
not been manifested by limitation of extension.



CONCLUSIONS OF LAW

1.  The criteria for a separate rating for limitation of 
extension were not met for the period from March 26, 2001 to 
October 4, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263 
(2010).

2.  The criteria for a separate 20 percent rating for a left knee 
strain on the basis of limitation of extension were met from 
October 5, 2005 to November 8, 2009.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 
5258-5263.

3.  The criteria for a separate rating in excess of 10 percent 
for limitation of extension of the left knee have not been met 
since November 2, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5258-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The appeal for higher initial ratings for a left knee strain 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim 
has been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, Social 
Security Administration (SSA) disability records, and all of the 
identified post-service VA treatment records and private medical 
records.  In addition, the Veteran was afforded VA examinations 
for a left knee strain.


Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left knee strain is currently generally rated under 
38 C.F.R. § 4.71a, DC 5010 as traumatic arthritis.  Traumatic 
arthritis is rated under the same diagnostic criteria as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  
The General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under DC 5260 or DC 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  A separate rating for arthritis could also be 
based on X-ray findings and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has subsequently held that a separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Limitation of Knee Extension

For rating purposes, normal range of motion in a knee joint is 
from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of knee extension is rated as follows: a 
noncompensable rating is warranted when it is limited to 5 
degrees; a 10 percent rating is warranted when it is limited to 
10 degrees; a 20 percent rating is warranted when it is limited 
to 15 degrees; a 30 percent rating is warranted when it is 
limited to 20 degrees; a 40 percent rating is warranted when it 
is limited to 30 degrees; and a 50 percent rating is warranted 
when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Period Prior to October 5, 2005

The Veteran's VA and private treatment records dated from April 
2000 to February 2002 reveal that he reported knee pain, which 
prevented him from walking up stairs and limited his ability to 
walk prolonged distances.  Examinations revealed knee crepitus, 
but no limitation of knee motion, ligamentous instability, or 
warmth.  A September 2001 VA MRI report revealed a thinned 
anterior cruciate ligament and a small joint effusion, but no 
definite tears and an otherwise intact anterior cruciate 
ligament.  A diagnosis of mild degenerative joint disease of the 
left knee was provided.

An October 2003 VA examination report indicates that the Veteran 
ambulated with the assistance of a cane and a knee brace and that 
he had altered biomechanics.  Range of left knee motion was 
recorded as flexion to 115 degrees and extension to 0 degrees.  
There was no joint laxity and a negative Drawer sign and no 
evidence of fatigability or incoordination.  The knee disability 
was prone to fluctuations in its severity, but the physician who 
conducted the examination was unable to predict the amount of 
joint dysfunction in the future.  X-rays of the knee were normal.  
The Veteran was diagnosed as having a left knee strain.

A January 2004 VA orthopedic evaluation note indicates that the 
Veteran reported anterior knee pain which was worse with cold 
weather.  Examination revealed knee crepitus with flexion, but no 
instability or misalignment.  A diagnosis of patellofemoral 
syndrome was provided.

A VA examination report dated July 27, 2005 reveals that the 
Veteran reported left knee pain and weakness.  He related that 
the knee gave out approximately 4 times each year and locked up 
approximately six times each year.  He experienced flare ups 
every night after climbing steps which lasted approximately 3 
hours.  The knee pain was also worse with cold damp weather, in 
the morning, after prolonged standing or walking (more than 30 
minutes), and after bending and climbing.  The pain was 
alleviated by medication, a knee brace, and a cane.

Examination revealed that the Veteran had an antalgic gait and 
that there was knee crepitus and tenderness on palpation and mild 
swelling, but a negative McMurray sign.  Left knee range of 
motion was recorded as flexion to 145 degrees and extension to 0 
degrees and was not additionally limited by pain, fatigue, 
weakness, or lack of endurance with repetitive use.  X-rays 
revealed arthritis.  A diagnosis of a left knee strain was 
provided.

The above evidence reflects that there was pain, weakness, and 
limitation of flexion associated with the Veteran's left knee 
during this period.  
No limitation of extension was found during this period; however, 
even with consideration of functional factors (as noted on the 
2005 examination).  Hence, a separate rating for limitation of 
knee extension is not warranted during this period.  38 C.F.R. 
§ 4.71a, DC 5261. 

Period from October 5, 2005 to November 1, 2009

A VA examination report dated April 5, 2007 reveals that the 
Veteran reported left knee pain, which had worsened over the 
previous year and a half.  The pain occurred 70 percent of the 
time and disrupted his sleep.  There was a clicking feeling in 
the knee when he ambulated.  He was able to walk half a block, 
could stand for no more than 2 minutes, and used a cane and knee 
brace to ambulate.  The pain prevented him from playing with his 
daughter and impeded his ability to walk.  There were no reported 
flare ups.

Examination revealed that the Veteran walked with an antalgic 
gait with the use of a cane.  Range of knee motion was recorded 
as flexion to 88 degrees, with pain at 60 degrees, and extension 
to 10 degrees, with pain at 14 degrees.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  There was no knee or patellar instability, effusion, 
or ballottement, and negative Drawer and Lachman signs.  Muscle 
strength was normal (5/5) and there was no lack of endurance.  X-
rays revealed mild degenerative changes of the left knee.  The 
Veteran was diagnosed as having degenerative joint disease of the 
left knee.

The April 2007 VA examination report reflects that there was pain 
associated with left knee range of motion, which was recorded as 
flexion to 88 degrees and extension to 10 degrees, with pain 
beginning at 60 degrees and 14 degrees, respectively.  Flare-ups 
were not reported and range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  Thus, 
given the reports of pain on range of motion, extension was 
limited to 14 degrees on the basis of functional impairment.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  

The basis for the joint motion was the finding on the April 207 
examination that there was limitation of extension to 14 degrees 
with consideration of pain.  As a 20 percent rating is warranted 
under DC 5261 for limitation of knee extension to 15 degrees, the 
parties agreed that the disability more closely approximated the 
criteria for a 20 percent rating.  38 C.F.R. § 4.7 (2010).

A separate 20 percent rating is warranted under DC 5261 based on 
the evidence of pain beginning at 14 degrees of extension.  A 
higher rating is not warranted as the evidence does not reflect 
that the Veteran's pain was so disabling to actually or 
effectively result in extension limited to 20 degrees--the 
requirement for the next higher percent rating under DC 5261.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5261.  
Limitation of motion to 14 degrees most closely approximates the 
criteria for a 20 percent rating.

Although first documented on the April 2007 examination, the 
Veteran reported that his symptoms had increased approximately a 
year and a half earlier.  There is no evidence to contradict the 
Veteran's report.  Accordingly, the 20 percent rating is granted 
effective October 5, 2005; approximately when the symptoms 
increased.


Period Since November 2, 2009

A VA examination report dated November 2, 2009 indicates that the 
Veteran reported that he experienced constant, severe knee pain.  
He had a moderately slow antalgic gait and used a cane and knee 
brace, but denied using a walker, crutches, or wheelchair.  The 
pain was improved with medication.  He had difficulty standing 
for more than 15 minutes, walking for more than 10 minutes, 
walking up and down stairs, climbing, and squatting.  There were 
no reported flare ups or knee instability.

Range of knee motion was recorded as flexion to 90 degrees, with 
pain beginning at 80 degrees and extension to 0 degrees.  Range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance with repetitive motion.  There 
were no reported flare ups, no instability, negative Drawer and 
McMurray signs, and no swelling or crepitance on palpation.  
There was moderate tenderness along the medial aspect of the 
knee, but no knee instability.  A diagnosis of a knee strain with 
arthritis was provided.

The November 2009 VA examination report reflects that there is 
pain and limitation of flexion associated with the Veteran's left 
knee.  No limitation of extension was found during the November 
2009 VA examination, even with consideration of functional 
factors.  The Veteran is in receipt of a 10 percent rating during 
this period (see July 2010 rating decision).  There have been no 
reports of limitation of extension that would meet or approximate 
the criteria for a rating in excess of 10 percent.  The November 
2009 examination provides the only evidence with regard to 
limitation of extension during this period it shows normal 
extension, even with consideration of functional factors.  
38 C.F.R. § 4.71a, DC 5261.  

In sum the evidence is against a separate rating for limitation 
of extension prior to April 7, 2007; supports a 20 percent rating 
for the period from April 7, 2007 to November 1, 2009, and is 
against a rating in excess of 10 percent for the period since 
November 2, 2009.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The evidence reveals that the Veteran has been unemployed for an 
extended period of time, that he is in receipt of SSA disability 
benefits, and that he has reported that he is totally disabled 
due to service-connected disabilities, including his left knee 
strain.  Such evidence raises the question of entitlement to an 
extraschedular rating.  The symptoms of the Veteran's disability 
are knee pain, weakness, limitation of motion, instability, 
locking, crepitus, effusion, and an antalgic gait.  These 
symptoms are contemplated by the rating criteria.  Thus, referral 
for consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a separate rating for limitation of left knee 
extension, evaluated as 20 percent disabling, from October 5, 
2005 to November 1, 2009; and 10 percent disabling since November 
2, 2009, is granted.


REMAND

With regard to the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for a left shoulder disability, a September 
2009 VA examination report reveals that the Veteran has been 
diagnosed as having degenerative joint disease of the left 
shoulder, tendonopathy of the left supraspinatus tendon, and 
subdeltoid bursa bursitis.  

The Veteran contends that his current left shoulder disability is 
proximately due to a shoulder injury that he sustained while 
participating in a VA CWT program. The evidence reflects that he 
participated in a CWT program from December 1999 to November 2000 
and he submitted a January 2002 statement from an individual who 
reports that he witnessed the Veteran injure his left shoulder 
while working in a warehouse as part of the CWT program.

The September 2009 VA examination report includes an opinion that 
the Veteran's current left shoulder disability was likely ("more 
likely than not") a continuation of a left shoulder injury that 
he sustained while playing football eight months prior to his 
entry into service and not due to an injury incurred in the CWT 
program.  This opinion was primarily based on the fact that there 
was no documented medical evidence that he injured his left 
shoulder while in the CWT program.

The September 2009 opinion is inadequate because it is 
essentially based on a lack of medical evidence that the Veteran 
sustained a left shoulder injury in the CWT program and the 
examiner apparently discounted the Veteran's report of such an 
injury without any further explanation or reasoning.  

The Veteran is competent to report a left shoulder injury and a 
medical opinion based solely on the absence of documentation in 
the record is inadequate and a medical opinion is inadequate if 
it does not take into account the Veteran's reports of symptoms 
and history (even if recorded in the course of the examination).  
Jandreau, 492 F.3d at 1376; Buchanan, 451 F.3d at 1336; Dalton v. 
Peake, 21 Vet. App. 23 (2007).

A remand is necessary to obtain an adequate medical opinion as to 
whether the Veteran's current left shoulder disability is related 
to the Veteran's reported left shoulder injury while 
participating in a CWT program.

In its August 2009 remand, the Board instructed the Agency of 
Original Jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to obtain an opinion as to whether his service-
connected disabilities precluded him from obtaining or 
maintaining employment for which his education and occupational 
experience otherwise qualified him.  The physician who conducted 
the September 2009 VA examination noted in the examination report 
that the allocated time for the examination had been exceeded and 
that he was unable to complete his opinion regarding the 
Veteran's employability.  However, he reported that he had 
requested that the Veteran be scheduled for a new VA examination 
in order to provide the requested opinion.  There is no 
indication that a new VA examination was conducted or that the 
requested opinion was otherwise provided.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a 
remand order of the Board is not complied with, the Board itself 
errs in failing to insure compliance.  Id. at 270-71.  As no 
opinion was obtained as to whether the Veteran's service-
connected disabilities rendered him unemployable, the Board is 
compelled to again remand the claim for a TDIU for compliance 
with the instructions in its August 2009 remand.

Furthermore, in a July 2010 statement (VA Form 21-4138) the 
Veteran raised the issues of entitlement to increased ratings for 
a lumbar strain and status post arthrotomy of the right knee with 
instability and traumatic arthritis.  These claims have not yet 
been adjudicated and are inextricably intertwined with the claim 
for a TDIU.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Holland v. 
Brown, 6 Vet. App. 443m 446 (1994) (a TDIU claim premised on a 
specific disability, is inextricably intertwined with a claim for 
an increased rating for the same disability). 
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the claims 
for increased ratings for a lumbar strain 
and status post arthrotomy of the right 
knee with instability and traumatic 
arthritis.  These issues should not be 
certified to the Board, unless the 
Veteran perfects an appeal with a 
timely notice of disagreement and 
substantive appeal.
  
2.  Schedule the Veteran for a VA 
examination, preferably with the examiner 
who conducted the September 2009 VA 
examination, to determine whether his 
service-connected disabilities prevent him 
from obtaining and keeping employment for 
which his education and occupational 
experience would otherwise qualify him.  
All indicated tests and studies should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's service-connected disabilities 
(status post arthrotomy of the right knee 
with instability and traumatic arthritis, a 
left knee strain with arthritis, and a 
lumbar strain) would individually or 
collectively prevent him from obtaining or 
keeping gainful employment for which his 
education and occupational experience would 
otherwise qualify him.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
acknowledged and considered in formulating 
any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  Submit the Veteran's claims folder to 
the examiner who conducted the September 
2009 VA examination to obtain an opinion as 
to the etiology of the Veteran's current 
left shoulder disability.  

The examiner should review the claims 
folder and opine as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current left shoulder disability was caused 
by a left shoulder injury sustained while 
he was working in a CWT program between 
December 1999 and November 2000.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for a left shoulder 
injury in the Veteran's medical records 
cannot, standing alone, serve as the basis 
for a negative opinion.

The examiner is advised that the Veteran is 
competent to report a left shoulder injury, 
his symptoms and history; and such reports 
must be specifically acknowledged and 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

If the examiner who conducted the September 
2009 VA examination is unavailable or 
otherwise unable to provide the requested 
opinion, the Veteran should be afforded a 
new VA examination to obtain the necessary 
opinion.

4.  The AOJ should review the examination 
report/opinion to ensure that they contain 
the information requested in this remand 
and are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


